25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James J. EDER, Plaintiff-Appellant,v.ITT CORPORATION;  ITT Defense Incorporated;  ITT CorporationElectro-Optical Products Division, Defendants-Appellees.
No. 93-2318.
United States Court of Appeals, Fourth Circuit.
Argued May 9, 1994.Decided June 10, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-91-399-R)
Argued:  B.K. Cruey, Roanoke, VA, for appellant.
Clinton Stephen Morse, Woods, Rogers & Hazlegrove, Roanoke, VA, for appellees.
On Brief:  Frank K. Friedman, Tood A. Leeson, Woods, Rogers & Hazlegrove, Roanoke, VA, for appellees.
W.D.Va.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and ELLIS, United States District Judge for the Eastern District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
Appellant, James Eder (Eder), appeals the district court's grant of summary judgment to the appellee, ITT Corporation (ITT), on Eder's Age Discrimination in Employment Act claim, 29 U.S.C. Sec. 621 et seq., and state law breach of contract claim.  These claims arose after ITT terminated Eder in May 1990.  Our review of the briefs, the record, and the arguments of counsel, discloses that this appeal is without merit.  Accordingly, we affirm the district court's grant of ITT's motion for summary judgment for the reasons stated in the opinion of the district court.  Eder v. ITT Corp., CA-91-0399-R (W.D.Va. September 13, 1993).


2
AFFIRMED.